Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 13 April 1802
From: Nemours,Pierre Samuel Du Pont de
To: Jefferson, Thomas


            Monsieur le Président,
              New York 13 Avril 1802.
            Les circonstances politiques et commerciales, entre la Contrée à laquelle je dois la naissance et celle qui m’a donné un généreux azyle, me semblent exiger que je fasse en France un voyage, que je colorerai sous des raisons et des affaires réelles de Commerce; mais dont le principal but sera de tenter encore de servir mes deux Patries de mon très grand Zêle et de mes faibles lumieres.
            Le voyage de mon Fils en 1797, ses efforts et les miens ont, avec ceux de l’estimable Docteur Logan, beaucoup contribué au rapprochement qui eut alors lieu, et dont la derniere convention a êté le résultat.
            Ces sortes de carrieres conviennent à mes habitudes et à mon coeur.
            J’ai un vif désir avant de m’embarquer de passer un jour à Washington City, une heure avec vous. Et j’espere pouvoir le satisfaire dans le cours de la semaine prochaine.
            Si la multitude d’affaires que me donnent un départ si précipité, et une absence qui sera inevitablement de plus de six mois, qui peut être d’un an, ne me laissait pas le tems de faire cette course à Vashington, daigneriez vous m’écrire un mot qui éclairât ma conduite plus que ne le peuvent mes propres pensées?
            Je saurai vous entendre sans grandes explications: mais j’aimerais mieux vous parler et j’y ferai mon possible.
            Salut et respect.
            Du Pont (de Nemours)
           
            Editors’ Translation
            Mister President,
              New York, 13 Apr. 1802
            The political and commercial circumstances between the country to which I owe my birth and the one that gave me a generous asylum seem to make it necessary for me to make a trip to France, which I shall disguise under the color of commercial and real business affairs, but the real purpose of which will be to try again to serve my two fatherlands with my very great zeal and feeble wisdom.
            
            My son’s voyage in 1797, his efforts and mine, along with those of the worthy Doctor Logan, contributed greatly to the rapprochement that took place then, and of which the last convention was the result.
            Those kinds of careers suit my habits and my heart.
            Before sailing, I have a lively desire to spend a day in Washington City, and an hour with you. I hope to be able to satisfy it during the coming week.
            If the plethora of business given me by such a precipitous departure and an absence that will inevitably be longer than six months, perhaps a year, should not allow me the time to pass by Washington, would you condescend to write me a note that would enlighten my conduct better than my own thoughts can?
            I will be able to understand you without great explanations, but I should prefer to speak with you and I will bend every effort to do so.
            Greetings and respect.
            Du Pont (de Nemours)
          